Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 and 26-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 4 are indefinite because it is not clear what constitutes "the fiber node connector of claim 1".  Claim 1 recites "a duct fitting assembly for a fiber node connector", but does not appear to positively recite any fiber node connector per se.
Claim 26 is indefinite because there is insufficient antecedent basis for "the flexible tubing" in lines 12-13.  It appears that "tubing" should be replaced with "duct" in line 13.  Claims 27-29 are indefinite by dependence from claim 26.

Response to Arguments
	The rejections of the 10/12/2021 action were overcome by the 1/12/2022 amendment and associated explanatory remarks.



Allowable Subject Matter
	Claims 1, 5-25, and 30-41 are allowed.  It is expected that claims 3-4 and 26-29 would be allowable if they are suitably amended to overcome the indefiniteness rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Michael Stahl/Primary Examiner, Art Unit 2874